Citation Nr: 0534619	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
dementia due to head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the current attempt by the 
appellant (filed in June 2002) to reopen his claim seeking 
service connection for dementia due to head trauma.  

This claim had been previously denied by rating action dated 
in December 1992.  The appellant had initiated an appeal to 
the Board by filing a timely notice of disagreement to the 
December 1992 determination; and a statement of the case was 
issued to the appellant and mailed to his address of record 
in January 1993.  The appellant failed to perfect this appeal 
to the Board by filing a timely substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1992-2005).  The 
appellant now claims that he never received the statement of 
the case issued to him in January 1993.  However, he has 
submitted no evidence to corroborate this contention, and it 
is well-settled that a veteran's statement of nonreceipt does 
not by itself constitute the type of clear evidence needed to 
rebut the presumption of regularity that the statement of the 
case was properly sent to him at his address of record.  See, 
e.g., Schoolman v. West, 12 Vet. App. 307, 310 (1999); see 
also Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 1992).  


FINDINGS OF FACT

1.  Entitlement to service connection for dementia due to 
head trauma was previously denied by final rating action 
dated in December 1992.  

2.  The current attempt to reopen that claim was filed in 
June 2002.  

3.  New evidence received since December 1992 does not relate 
to an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim seeking service connection for dementia due to head 
trauma.  38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated October 2, 2002, and 
February 23, 2004.  In these letters and the statement of the 
case and supplements thereto, the RO specifically informed 
the appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, at the request of the appellant, extensive VA 
medical records have been obtained and reviewed.  The 
appellant has maintained that there are no relevant private 
medical treatment records.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in December 2002after the initial VCAA 
letter was sent to the appellant in October 2002.  
Subsequently, some additional notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claim was last adjudicated in January 2005 after the 
final VCAA letter was issued in February 2004.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's attempt to reopen this claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for dementia due to a head 
injury in service was initially denied by final rating action 
dated in December 1992.  The evidence of record at that time 
indicated that, while serving on active duty, the appellant 
had been treated in March 1969 for a superficial scalp 
laceration without any residual disability documented in the 
service medical records; that no other head injury in service 
was reflected by the service medical records; that 
neurological and psychiatric evaluations of the appellant at 
the time of his separation from active service in March 1970 
were normal; and that VA psychiatric examination of the 
appellant in October 1992 found no correlation between any 
head injury in service and his current memory deficit.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the request of the appellant, the RO obtained copies of 
extensive VA medical records of both inpatient and outpatient 
treatment of the appellant dating from 1991 onwards and 
placed them in the claims file.  The appellant has confirmed 
that all of his medical treatment for the claimed disability 
was received from VA.  The claims file also contains the 
reports of several official VA examinations of the appellant 
after 1992.  All of this new material, as well as the 
evidence of record at the time of the 1992 rating action, was 
reviewed by a VA neurological expert in December 2004.  This 
medical expert noted that the only documented head injury in 
service was the March 1969 incident which resulted in a 
superficial scalp laceration with no loss of consciousness or 
any significant cognitive deficits.  Among other things, it 
was also noted that the appellant had a 20-year history of 
alcohol abuse associated with blackouts; that there was a 
history of numerous postservice head injuries from work-
related accidents and motor vehicle accidents, some with loss 
of consciousness; and that the relevant medical records 
indicated that the appellant's history of memory problems in 
1993 was only of two years' duration.  After reviewing all of 
the relevant medical evidence contained in the claims file, 
it was the opinion of this medical expert that it was 
unlikely that the appellant's current complaints of 
progressive memory loss and the claimed cognitive deficits 
were in any way related to an injury sustained in service.  

Based upon this medical analysis of the relevant medical 
evidence, which has not been contradicted by any competent 
medical evidence, the Board has determined that the new 
evidence received since the final rating action of December 
1992 does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  Accordingly, in the 
absence of new and material evidence, the claim will not be 
reopened at the present time.  


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for dementia due to a head injury is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


